Order entered December 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01278-CV

                              FREDERICK BROWN, Appellant

                                               V.

                   NATIONSTAR MORTGAGE, LLC, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-03045-D

                                           ORDER
       Before the Court is the notice of appearance of counsel for appellee, Britton Larison, and

motion to require appellant to provide a mailing address and telephone number and serve filings

on counsel. To the extent Mr. Larison asks this Court to require appellant to provide an accurate

mailing address, we note that Mr. Larison has the same address that this Court has and we have

not had any issue with documents being returned from that address. To the extent Mr. Larison

asks this Court to require that appellant serve filings on counsel, we remind appellant that at or

before the time a document is filed, he must serve a copy of the document on all parties to the

proceeding. See TEX. R. APP. P. 9.5(a).

       On November 20, 2014, the Court notified appellant that the court reporter informed the

Court that she had not recorded any hearings in this case and also had not received any request
for a reporter’s record. We instructed appellant to provide this Court, within ten days, with

written verification that he had requested the reporter’s record. We cautioned appellant that

failure to provide the verification within the time requested may result in the appeal being

submitted without a reporter’s record. Appellant failed to file any response. Accordingly, we

ORDER the appeal be submitted without a reporter’s record. See TEX. R. APP. P. 37.3(c)(1).

       Appellant’s brief is due thirty days from the date of this order.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE